United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-1960SI
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Brian A. Woods,                         *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: December 7, 1998
                                Filed: December 10, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Brian A. Woods's appeal has been submitted on the briefs. Having considered
the record and the parties' arguments, we affirm Woods's drug-related conviction. The
court will not consider Woods's ineffective assistance of counsel claims on direct
appeal. These claims are best presented on motion under 28 U.S.C. § 2255. See
United States v. Beers, 76 F.3d 204, 206 (8th Cir. 1996) (per curiam). We affirm the
district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-